FILED
                            NOT FOR PUBLICATION                            FEB 26 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50300

               Plaintiff - Appellee,             D.C. No. 3:11-cr-04623-AJB

  v.
                                                 MEMORANDUM*
IRENE AMEZQUITA-ESTRADA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Anthony J. Battaglia, District Judge, Presiding

                           Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Irene Amezquita-Estrada appeals from the district court’s judgment and

challenges the 12-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Amezquita-Estrada contends that the district court procedurally erred by

imposing sentence based on the need to punish her new criminal conduct. We

review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and find none. The record reflects that the district court was

concerned primarily with Amezquita-Estrada’s breach of trust and the need to

deter, rather than with punishing Amezquita-Estrada for her new offense. See

United States v. Simtob, 485 F.3d 1058, 1063 (9th Cir. 2007).

      Amezquita-Estrada also contends that the district court imposed a

substantively unreasonable sentence in light of her mitigating factors and because

the court failed to depart downward to acount for the time Amezquita-Estrada had

served in pretrial detention. The district court did not abuse its discretion in

imposing Amezquita-Estrada’s sentence. See Gall v. United States, 552 U.S. 38,

51 (2007). The 12-month sentence at the bottom of the Guidelines range is

substantively reasonable in light of the section 3583(e) sentencing factors and the

totality of the circumstances. See Gall, 552 U.S. at 51. Moreover, the court was

aware of the amount of time Amezquita-Estrada had served in pretrial detention

and reasonably exercised its discretion to decline to depart downward on that basis

in light of the circumstances of this case.

      AFFIRMED.


                                              2                                    14-50300